UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-7203




In Re:   KENNETH W. BATES,




                                                           Petitioner.



                 On Petition for Writ of Mandamus.
                            (CR-00-508)


Submitted:   November 22, 2005             Decided:   December 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kenneth W. Bates, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kenneth W. Bates petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his motion filed

under 18 U.S.C.A. § 3582 (West 2000 & Supp. 2005) and Fed. R. Crim.

P. 35(b).   He seeks an order from this court directing the district

court to act.      We find there has been no undue delay in the

district court.     Accordingly, although we grant permission to

proceed in forma pauperis, we deny the mandamus petition.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     PETITION DENIED




                                - 2 -